          Case 1:21-cv-00154-NONE-GSA Document 11 Filed 04/12/21 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11
     PATTI M. PAGE,                                1:21-cv-00154-NONE-GSA-PC
12
                                                   ORDER WITHDRAWING FINDINGS
13                 Plaintiff,                      AND RECOMMENDATIONS ISSUED
                                                   ON FEBRUARY 24, 2021
14         vs.                                     (ECF No. 9.)

15   HSIEH, et al.,                                ORDER GRANTING PLAINTIFF’S
                                                   MOTION TO PROCEED IN FORMA
16               Defendants.                       PAUPERIS
                                                   (ECF No. 7.)
17
                                                   ORDER DIRECTING PAYMENT
18                                                 OF INMATE FILING FEE BY
                                                   CALIFORNIA DEPARTMENT OF
19                                                 CORRECTIONS AND
                                                   REHABILITATION
20

21          Patti M. Page (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights action
22   pursuant to 42 U.S.C. § 1983. On February 8, 2021, Plaintiff filed the Complaint commencing
23   this action. (ECF No. 1.) On February 19, 2021, Plaintiff filed a motion to proceed in forma
24   pauperis pursuant to 28 U.S.C. § 1915 (ECF No. 5), and on February 23, 2021, Plaintiff filed a
25   certified copy of her prison trust account statement (ECF No. 7).
26          In her motion to proceed in forma pauperis, Plaintiff reported that she received a
27   $1,200.00 stimulus check, as reflected as a transaction on December 11, 2020. (ECF Nos. 5, 7.)
28   Plaintiff’s trust account statement also showed that on January 16, 2021, shortly before filing the

                                                      1
           Case 1:21-cv-00154-NONE-GSA Document 11 Filed 04/12/21 Page 2 of 3



 1   Complaint for this action, she had a balance of $950.00 in the account. (ECF No. 7.) Under
 2   these facts the court found that Plaintiff could afford the $402.00 filing fee for this action.
 3   Therefore, on February 24, 2021, the court issued findings and recommendations to deny
 4   Plaintiff’s motion to proceed in forma pauperis based on the balance in her prison trust account.
 5   (ECF No. 9.) On March 4, 2021, Plaintiff filed objections to the findings and recommendations.
 6   (ECF No. 10.)
 7          In her objections Plaintiff stated that she had been told that the funds received as part of
 8   the Federal Stimulus Program were exempt from any and all restitutions, direct orders, and
 9   obligations and collections by the court. Plaintiff asserts that she is paroling from prison soon
10   and will need all the financial help she can get.
11          Plaintiff is correct that Governor Newsom’s Executive Order N-57-20 provides that under
12   the circumstances here, the court is prohibited from collecting or retaining funds from Plaintiff’s
13   prison trust account for payment of the filing fee. Cal. Exec. Order No. N-57-20 (Apr. 23, 2020),
14   https://www.gov.ca.gov/wpcontent/uploads/2020/04/4.23.20-EO-N-57-20.pdf; Nizan Geslevich
15   Packin, In Too-Big-to-Fail We Trust: Ethics and Banking in the Era of Covid-19, 2020 Wis. L.
16   Rev. Forward 101, 119 (2020).          Therefore, the court shall withdraw its findings and
17   recommendations.
18           Plaintiff has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.
19   The court has re-examined Plaintiff’s motion to proceed in forma pauperis and the copy of her
20   trust account statement and finds that Plaintiff has made the showing required by § 1915(a) and
21   accordingly, the request to proceed in forma pauperis will be granted. Plaintiff is obligated to
22   pay the statutory filing fee of $350.00 for this action. 28 U.S.C. § 1915(b)(1). Plaintiff is
23   obligated to make monthly payments in the amount of twenty percent of the preceding month’s
24   income credited to plaintiff’s trust account. The California Department of Corrections and
25   Rehabilitation is required to send to the Clerk of the Court payments from plaintiff’s account
26   each time the amount in the account exceeds $10.00, until the statutory filing fee is paid in full.
27   28 U.S.C. § 1915(b)(2).
28   ///

                                                         2
         Case 1:21-cv-00154-NONE-GSA Document 11 Filed 04/12/21 Page 3 of 3



 1        In accordance with the above and good cause appearing therefore, IT IS HEREBY
 2   ORDERED that:
 3              1. The findings and recommendations (ECF No. 9) issued in this case on February
 4        24, 2021 are WITHDRAWN;
 5
                2. Plaintiff’s application to proceed in forma pauperis is GRANTED;
 6
                3. The Director of the California Department of Corrections and Rehabilitation
 7
          or his/her designee shall collect payments from plaintiff’s prison trust account in an
 8
          amount equal to twenty per cent (20%) of the preceding month’s income credited to
 9
          the prisoner’s trust account and shall forward those payments to the Clerk of the
10
          Court each time the amount in the account exceeds $10.00, in accordance with 28
11
          U.S.C. § 1915(b)(2), until a total of $350.00 has been collected and forwarded to the
12
          Clerk of the Court. The payments shall be clearly identified by the name and
13
          number assigned to this action.
14

15
                4. The Clerk of the Court is directed to serve a copy of this order and a copy of

16        plaintiff’s in forma pauperis application on the Director of the California Department of

17        Corrections and Rehabilitation, via the court’s electronic case filing system (CM/ECF).

18              5. The Clerk of the Court is directed to serve a copy of this order on the Financial

19        Department, U.S. District Court, Eastern District of California, Sacramento Division.
20
     IT IS SO ORDERED.
21

22     Dated:     April 10, 2021                           /s/ Gary S. Austin
                                                    UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28


                                                   3
